Citation Nr: 0721012	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-10 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 13, 2003 for 
the award of a 40 percent rating for lumbosacral strain with 
slight lumbar scoliosis (hereinafter referred to as a "back 
disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from April 1979 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At that time, the RO, in pertinent 
part, awarded a 40 percent rating for the veteran's service-
connected back disability, effective from November 24, 2003.  
The veteran perfected an appeal as to the effective date 
assigned for the 40 percent rating for his back disability 
and, in October 2005, the RO assigned an effective date of 
March 13, 2003 for the increased rating for his service-
connected back disability.

In October 2005, the veteran testified during a personal 
hearing at the RO and, in March 2007, he testified during a 
hearing at the RO before the undersigned.  Transcripts of 
both hearings are in the claims file.


FINDINGS OF FACT

1.	In October 1983, the veteran submitted a claim for 
service connection for a back disability that was 
granted by the RO in an unappealed February 1984 rating 
decision that assigned a 10 percent rating, effective 
from October 1983.

2.	In September 1985, the RO received the veteran's signed 
request to stop receipt of his VA disability payment as 
he was to return to active duty on October 1, 1985.

3.	On March 11, 1988, the RO received the veteran's signed 
request to resume his VA disability benefits and, in a 
June 1988 rating decision, a noncompensable disability 
evaluation was assigned for his service-connected back 
disability, effective from March 11, 1988.  At that 
time, the RO found that there was no objective evidence 
upon which to evaluate the veteran's back disability 
from October 1, 1985 to March 10, 1988.  The veteran was 
notified of the RO's action but did not appeal, and the 
decision became final.

4.	On November 24, 2003, the RO received the veteran's 
claim for a compensable rating for his service-connected 
back disability and, in a June 2004 rating decision, the 
RO, in pertinent part, granted a 40 percent evaluation, 
effective from November 24, 2003; subsequently, an 
effective date of March 13, 2003 was assigned by the RO.

5.	There are no medical records dated within one year prior 
to March 13, 2003, from which it could be factually 
ascertained that the criteria for a 40 percent schedular 
evaluation for the veteran's service-connected back 
disability were met.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 13, 2003, for a 40 percent schedular rating for 
the veteran's service-connected back disability, are not met.  
38 U.S.C.A. §§ 5103- 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to March 13, 2003 
for the award of a 40 percent rating for his service-
connected back disability and appears to argue that 1985 is a 
more appropriate effective date for the award of the 
increased rating.

I.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a February 
2007 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
However, as the appellant's request for an effective date 
earlier than March 13, 2003 for the award of a 40 percent 
rating for his service-connected back disability is being 
denied, no effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In an January 2004 letter, issued prior to the June 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA, and 
the effect of this duty upon him claim.  We therefore 
conclude that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a March 2004 signed 
statement, the veteran said all his treatment was at the VA 
medical facility in Sanford, Florida, requested that those 
records be obtained, and stated that he had no further 
evidence to submit.  As described below, the RO obtained 
those records.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The evidence reflects that a February 1984 rating decision 
granted service connection for a back disability, and 
assigned a 10 percent disability evaluation, effective from 
October 18, 1983.  The veteran did not appeal that 
determination and the RO's decision became final.

In a signed statement received by the RO on September 9, 
1985, the veteran requested that his VA compensation be 
stopped because he planned to be on active duty with the 
United States Air Force on October 1, 1985.  The RO complied 
with the veteran's request.

The next communication from the veteran was received by the 
RO on March 11, 1988, when he submitted his signed statement 
in which he said that he was unable to enter the United 
States Air Force and requested that his VA disability 
benefits be resumed.  In conjunction with his request (that 
was essentially construed as a claim for an increased 
rating), the RO reviewed the findings of a May 1988 VA 
examination report that included the veteran's complaints of 
chronic low back pain with no radiation.  Upon physical 
examination, the impression was no clinical evidence or 
disease of the lumbosacral region at the time of examination.  
In a June 1988 rating decision, the RO assigned a 
noncompensable evaluation for the veteran's service-connected 
back disabiity, effective from March 11, 1988.  At that time, 
the RO indicated that the evidence was insufficient to 
evaluate (the back disability) due to abandonment for the 
period from October 1, 1985 to March 10, 1988.  The veteran 
was notified of the RO's determination in a June 1988 letter 
and did not appeal, and the decision became final.

On November 24, 2003, the veteran submitted a claim for a 
compensable rating for his service-connected back disability.  
Thereafter, the RO obtained relevant VA medical records, 
dated from March 13, 2003 to June 3, 2004, and findings of a 
May 2004 VA orthopedic examination.  The VA medical records 
reflect that, when initially seen in the outpatient clinic on 
March 13, 2003, the veteran complained of chronic low back 
pain and said his left hand fell asleep.  On examination, 
there was paravertebral tenderness from the thoracic down to 
the sacral areas, and pain with straight leg raises to 10 
degrees.  There was full range of motion of all extremities; 
straight leg raises were within normal limits and there were 
no focal deficits.  The assessment was low back pain and left 
hand numbness.  A March 21, 2003 clinical entry reflects 
complaints of back pain and an impression of relatively mild 
degenerative disease at C5-6 and 6-7 with normal alignment 
and no acute bony abnormality.

The May 2004 VA examination report reflects range of motion 
of the veteran's thoracolumbar spine was forward flexion to 
20 degrees, side bending to 10, extension to 0 degrees, and 
rotation to 10 degrees.  There was moderate spasticity from 
L3 to S1.  Sciatic notch tenderness was positive on both 
sides.  Straight leg raise was positive, bilaterally.  The 
veteran had altered sensation in each extremity.  He was 
unable to heel/toe walk.  X-rays revealed scoliosis and 
moderate multilevel lumbar degenerative disk disease.  The 
clinical impression was lumbar degenerative disk disease with 
moderate bilateral lower extremity radiculopathy with 
moderate mechanical low back pain.  The examiner reported 
that the veteran had significant low back disability that 
would prevent him from standing for protracted periods of 
time and walking long distances.  The veteran was described 
as a limited ambulatory without the aid of an orthopedic 
assistive device.

In a June 2004 rating decision, the RO granted a 40 percent 
rating for the veteran's service-connected back disability, 
effective from November 24, 2003.  At that time, the RO 
granted separate 10 percent ratings for radiculopathy of the 
left and right lower extremities, effective the same date.  
The veteran objected to the effective date assigned for the 
increased rating for his back disability.  In an October 2005 
rating decision, the RO ultimately awarded an effective date 
of March 13, 2003 for the 40 percent rating for the veteran's 
service-connected back disability and the 10 percent ratings 
for his lower extremity radiculopathy.

In his written statements and oral testimony during his 
October 2005 personal hearing at the RO and March 2007 Board 
hearing, the veteran argued that an earlier effective date 
was warranted for his increased rating for his back 
disability.  In October 2005, the veteran testified that in 
1985 he advised VA to stop his disabiltiy benefit check 
because he was returning to active duty but was not allowed 
to re-enlist due to a hernia.  He underwent surgical repair 
of the hernia and said he was told to wait six months before 
trying again to re-enlist but, at that time, was told he 
could not re-enlist due to other reasons.  During his March 
2007 hearing, the veteran said he waited just a few weeks 
after the surgery before trying to unsuccessfully reenlist.  
Thereafter, he testified during both hearings that he tried 
to reapply for VA benefits, but no paperwork was actually 
submitted although he believed that it was completed.  The 
veteran has indicated that he requested his compensation be 
reinstated at the Orlando VA Outpatient Clinic and was told 
he would have to wait until VA coordinated with the Air 
Force.  He stated that he made numerous phone calls 
throughout the years but was told to wait.

III. Legal Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation. In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 
C.F.R. § 3.31 (2006).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's back disorder.  Disability ratings 
are based upon schedular requirements that reflect the 
average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2006).  An evaluation of the level 
of disability must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2006).

Under the current regulations, an evaluation of 40 percent is 
assigned whenever there is favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5343 (2006).  A 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  
Id.  These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Id. (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated 
in the rating assigned under the general rating formula.)

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V (2006).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his oral and written 
statements, contends that an earlier effective date is 
warranted for the increased rating for his back disability 
and that, in the context of this decision, his increased 
evaluation should be granted from some date, in approximately 
1985, and prior to March 13, 2003.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), although the RO, in its June 2004 decision, 
essentially granted the earliest effective date for a grant 
of a 40 percent schedular rating for the back disability that 
the law allows, i.e., November 24, 2003, the date of receipt 
of the claim for the increased rating for the back 
disability, it subsequently concluded that March 13, 2003 was 
a more appropriate effective date, see infra. 

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2006).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 38 
C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (Court's emphasis).  Here, in its October 
2005 decision, the RO determined that March 13, 2003 was the 
earliest objective medical evidence of treatment for an 
increased back disability and assigned the 40 percent rating 
from that date.

In sum, the veteran claimed service connection for a back 
disability and his claim was granted, with a 10 percent 
disability rating, in the February 1984 rating decision.  In 
September 1985, the veteran submitted a signed document to 
suspend his VA disability benefits.  On March 11, 1988, the 
RO received his signed request to resume his VA compensation 
and, in the June 1988 rating decision, a noncompensable 
disability evaluation was assigned, effective from March 11, 
1988.  The veteran was notified of the RO's action and did 
not appeal the RO's determination, and it became final.

On November 24, 2003, the RO received the veteran's new and 
most current claim for an increased rating and, after 
additional procedural and evidentiary development, in June 
2004, the RO awarded a 40 percent schedular rating for the 
service-connected back disability, effective from November 
24, 2004.  Subsequently, upon further review of the evidence, 
in an October 2005 rating decision, the RO assigned a new 
effective date of March 13, 2003 for the increased rating.

In his written statements and oral testimony, the veteran has 
contended that an earlier effective date should be considered 
for the increased rating for his back disability because he 
made numberous calls and sought to resume his VA benefits 
prior to 1988 and that, thus, an earlier effective date is 
warranted for the award of the 40 percent schedular 
evaluation for his service-connected back disability.  As 
noted above, however, the earliest date than an increase in 
disability compensation may be assigned is when it is 
factually ascertainable that an increase in the disability 
has occurred, if a claim is received within one year from 
that date; otherwise the increase must be from the date of 
receipt of claim.  An increase in disability, in this case a 
showing favorable ankylosis of the entire thoracolumbar spine 
or forward flexion of the thoracolumbar spine of 30 degrees 
or less, see 38 C.F.R. § 4.71a, Diagnostic Code 5237, must 
have been factually ascertainable within one year immediately 
prior to the application date.  In this case, given the RO's 
action, an increase in disability must have been factually 
ascertainable prior to March 13, 2003, and not earlier than 
November 24, 2002.

The foregoing record plainly shows that service connection 
for the back disability was granted by the RO in February 
1984 and that at that time a 10 percent disability evaluation 
was awarded.  The veteran did not perfect an appeal as to the 
disability evaluation then assigned.  In September 1985, the 
veteran submitted a signed request to suspend his VA 
disability award.  The next evidence of any communication 
from the veteran was received by the RO in March 1988, when 
he filed a signed request to resume his VA benefits, and the 
June 1988 rating action granted a noncompensable disability 
rating for the service-connected back disability, effective 
March 1, 1988.  The veteran did not appeal the RO's action 
and it became final.

The veteran next sought a compensable rating on November 24, 
2003 and, in June 2004, the RO awarded a 40 percent schedular 
evaluation, effective from November 24, 2003.  Under the law, 
the earliest possible date assignable for the award of the 40 
percent schedular evaluation for the back disability would 
have been November 24, 2003; however, the RO ultimately 
determined, and the Board agrees, that the competent medical 
evidence of record does not demonstrate that, prior to March 
13, 2003, it was factually ascertainable that the veteran's 
increase in disability occurred.  There is simply no medical 
evidence of record prior to that date to warrant an effective 
date prior to March 13, 2003 for the increased rating for the 
veteran's back disability.

It was the veteran's November 24, 2003 written statement that 
set forth the process for the June 2004 rating decision that 
awarded the 40 percent schedular evaluation for the back 
disability and March 13, 2003 is the date of the VA 
outpatient report on which an increase in disability was 
factually ascertainable pursuant to 38 C.F.R. § 3.157.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 40 
percent rating for the service-connected back disability any 
earlier than March 13, 2003.


ORDER

An effective date prior to March 13, 2003 for the award of a 
40 percent rating for the veteran's service connected 
lumbosacral strain with slight lumbar scoliosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


